Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2 and 4-17 are currently pending and the claims filed on 07/18/2022 are acknowledged.  Claims 13-16 have been withdrawn by way of applicant’s election of 12/27/2021. As a result, claims 1, 2, 4-12 and 17 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4-5 depends from canceled claim 3, which is indefinite. Thus, appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 4-12 and 17 are rejected under 35 USC 103 as being obvious over McCarty (US2016/0015683A1, IDS of 07/07/2020) in view of Murty et al. (US2007/0104741A1) and Letendre et al. (US2013/0281523A1, IDS of 07/07/2020). 
Specifically, 
Claims 1, 2 and 4-12 are rejected by McCarty in view of Murty; and 
Claim 17 is rejected by McCarty in view of Murty and Letendre. 



Applicant claims including the below claims 1 and 17 filed 07/18/2022:

    PNG
    media_image1.png
    731
    782
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    118
    748
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    76
    771
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    496
    791
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
McCarty teaches solid dosage form composition for buccal or sublingual administration of cannabinoids (title) wherein the composition contains a cannabinoid in an amount of 5.8% to 6.9% (Examples 1-2) which is within the claimed range of about 1.0 to about 30%; a solvent includes essential oil, terpene, mixture thereof in an amount of about 0.5 to about 95% or about 1 to about 80% or about 5% to about 70% ([0014] and [0032]) which overlaps the instant range of about 1.0 to about 5%; a solvent  includes PEG, fatty acid ester, hydrogenated vegetable oils, mixtures thereof in an amount of about 0.5 to about 95% or about 1 to about 80% or about 5% to about 70% ([0014] and [0032]) which would also read on the claimed emulsifier and its amount overlaps the instant range of about 1.0 to about 40%; and an adsorbent (instant claim 1, in part); the cannabinoid include THC, CBD, CBC, CBDA, CBDV, CBG, CBGV, CBL, CBN, THCV, THCVA, CBO, CBNV, THCA ([0031]) (instant claim 2) wherein CBD or THC is present in an amount of about 0.5 to about 50mg ([0015]); the terpene includes limonene ([0014]) and bisabolol ([0032]) (instant claims 6 and 12); the adsorbent includes fumed silica, calcium carbonate, colloidal silica, magnesium aluminum silicate, calcium silicate, etc. ([0015], [0020], [0034] and [0043]) (instant claim 7, in part); the composition is provided in the form of tablet ([0018]), pellet, powder, etc. ([0042]) for mucosal such as buccal or sublingual (claim 1 of prior art) and in a rapid (=immediate) release ([0050]) and controlled release ([0041]) (instant claims 10-11). The composition can be used or administered by placing it under the tongue, or in the buccal cavity, and leaving it undisturbed until it disintegrates, which typically occurs within 15 minutes, more or less ([0046]); and the disorder to be treated includes AIDS, cancer, malignant tumor, lack of appetite, nausea, vomiting, chronic pain especially neuropathic pain, spasticity, dystonia, epilepsy, myocardial infarction, stroke, cerebral infarct, neurovascular thromboembolic event, and the composition may be administered in combination with other therapeutic drugs and the amount and manner of treatment comprising administration of the cannabinoid composition according to the disclosure is determined by a medical professional ([0047]) and for example, and the composition may also be prepared for recreational use or use as a supplement ([0048]). 
Although McCarty does not expressly teach self-emulsifying feature, it would be implicit because McCarty teaches all the claimed ingredients, cannabinoid, solvent or mixture thereof including emulsifiers into the cannabinoid is solvated and an adsorbent onto which the solvated cannabinoid is adsorbed, and further, the solid dosage form for the sublingual/buccal administration of solvated cannabinoids is able to achieve satisfactory or therapeutic plasma level in a mammalian subject, with fast onset of drug action and improved oral bioavailability ([0012]) and therefore, McCarty would give self-emulsifying composition. Further, McCarty does not expressly teach submicron emulsion comprising a plurality of particles having a mean particle size from about 10nm to about 1,000nm or below about 800nm, below about 600nm, below about 400nm or below about 200nm of instant claims 1 and 8, and however, McCarty teaches all the same ingredients and thus suggests that the composition contacts water or moisture inside oral cavity or body fluid ([0012], [0024], [0046], and [0050]) and would produce an oil-in-water emulsion. Accordingly, it would be obvious because much smaller particle size has greater surface area which would allow improved bioavailability of a cannabinoid, improved stability of the composition, in the absence of evidence to the contrary.  The properties and product are inseparable. In this context, please see MPEP 2112.01 “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the  characteristics of his claimed product. Id.
However, McCarty does not expressly teach at least two emulsifiers of instant claims 1 and 4-5 and its ratio of the emulsifiers to the cannabinoid of instant claim 9. The deficiencies are cured by Murty. 
Murty teaches a self-emulsifying oral dosage form of cannabinoids comprising 1-60% of pharmacologically active form of cannabinoids in a self-emulsifying system comprising an oily medium selected from the group consisting of free fatty acids in an amount of about 20-80% and at least one surfactants in about 20-60% which overlaps the claimed range of about 1 to about 40% that promotes self-emulsification (claims 1 and 18 of prior art) and solvent where the cannabinoids include THC, THCV, CBD, CBDV, CBN, etc. (claim 2 of prior art); the at least one surfactant includes polysorbate, sorbitan fatty acid esters, polyglyceryl fatty acid esters, sorbitan oleate, etc. ([0041]-[0042]) which reads on the claimed at least one emulsifier having HLB from about 2 to about 12, castor oil PEG esters (e.g., Cremophor Rh 40), hydrogenated castor oil PEG-5, 7, 9 esters, glyceryl esters of fatty acid, tocopheryl polyethylene glycol 1000 succinate, etc. ([0042]) which reads on the claimed hydrophilic emulsifier having HLB from about 10–about 16; in particular,  Example 5 of Murty requires a combination of emulsifier Cremophor EL having HLB 12-14 and Labrafil M1944CS having HLB <10 (instant claims 1 & 4-5, combination of emulsifiers).  
However, McCarty does not expressly teach a kit of instant claim 17. The deficiency is cured by Letendre. 
Letendre teaches a kit intended for treating sleep disorder containing an appropriate number of one or more doses of a medicament such as cannabinoid (e.g., CBD & THC) and a device that compartmentalizes the daily doses ([0130]); the cannabinoid can be administered in an 0.05 to about 25mg ([0135]); the doses comprises daytime dose and night time dose of 2.5-10mg ([0048] and [0160]-[0161]); and the composition can be administered for example, daily, multiple times per day ([0124]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and McCarthy is that McCarthy does not expressly teach the exact ranges of the ingredients of a-d as recited in instant claims 1, 2, 7-9 and 17.
2. The difference between the instant application and McCarthy is that McCarthy does not expressly teach at least two emulsifiers of instant claims 1 & 4-5 and its ratio of emulsifier to cannabinoid of instant claim 9. The deficiencies are cured by Murty. 
3.  The difference between the instant application and McCarthy is that McCarthy does not expressly teach a kit of instant claim 17. The deficiency is cured by Letendre. 
4. The difference between the instant application and the applied art is that the applied art does not expressly teach various species of cannabinoid of instant claim 2, of emulsifiers of instant claims 4-5, terpene of instant claim 6, and adsorbing powder of instant claim 7 other than those species of the applied art.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of cannabinoid, terpene, emulsifier with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase the amount of adsorbing powder in a solid dosage composition in order to enhance the properties of the final product, in the absence of evidence to the contrary. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the ratio of Murty cannabinoid (about 1-80%) to at least two emulsifiers (about 1-80%) with the claimed ratio of about 5:1 to about 1:20, or about 2:1 to about 1:10, or from about 1:1 to about 1:5 because Murty teach amounts of cannabinoid and emulsifiers and thus the ordinary artisan would optimize them to obtain the claimed ratio, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select mixtures of at least two surfactants (=emulsifiers) in order to provide additive intended stable effects to the cannabinoid. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to provide a kit form with certain dose regimen.  
One of the skilled in the art would have been motivated to do so because Letendre teaches plurality administration over the prolonged treatment, daily administration, multiple administration, night administration and thus, the ordinary artisan would determine frequency, timing, amount of administration of composition containing cannabinoid and terpene depending on the intended purpose and therapeutic effects, administration time, severity of disease or condition, etc., without undue experimentation, in the absence of evidence to the contrary.  

4. The claimed species other than those of the applied art would be obvious variation because they have equivalent functions and selecting one of them would be a matter of choice or design and would have achieved no more than the predictable results. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that McCarty provides a long list of about 44 different substances which may be used as solvents for the cannabinoid active agent and no embodiment disclosing essential oil or terpene; McCarty fails to teach at least two emulsifiers; consequently, McCarty does not teach the structural features of b)-c) ingredient of instant claim 1; Murty does not teach specific choice of at least two emulsifiers; even Murty were to teach the specific emulsifier combination as claimed, it would not be appropriate to combine such a teaching with McCarty disclosing solid self-emulsifying system since Murty relates to a liquid (or at best semi-solid) self-emulsifying system; and Letendre fails to teach the claimed composition although Letendre teaches a kit.  
The Examiner responds that instant specification does not provide any comparative data between using terpene or essential oil and using other solvents. Thus, unless there is data to show the claimed terpene or essential oil gives superior effects., it is seen that about 44 solvents of McCarthy would have equivalent function to solubilize the cannabinoids and selecting one of them would be a matter of design or choice; and although McCarty does not expressly teach using at least two emulsifiers having different HLBs, its deficiency is cured by Murty where Murty discloses a combination of at least two emulsifiers ([0041]-[0042] and Example 5); Murty discloses that his SEDDS is administered as liquid, semi-solid, or waxy solid ([0029]-[0030]) and does not teach away from the teachings of McCarty, and thus the combination of Murty with McCarthy would have yielded the claimed invention; and the examiner relies on the Letendre reference to disclose a kit form having cannabinoid, not relied on the claimed all of the ingredients. In this context, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
In light of the foregoing, applicant’s arguments are not persuasive.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 and 4-12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-10 of patent no. 10,898,463B2 in view of McCarty (US2016/0015683A1) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require cannabinoid (about 0.1 to about 30% (instant) vs. about 20 to about 90% (patent ‘463), terpene (about 1.0 to about 5% (instant) vs. about 5% to about 50% (patent ‘463)), at least two emulsifiers (about 1 to about 40% (instant) vs. about 5 to about 50% (patent ‘463)), the composition provides particle size of about 10-1000nm (instant) vs. (about 20-about 100 nm).  The difference between them is that instant claim 1 further requires adsorbing powder including fumed silica. The deficiency is cured by McCarty.  McCarty teaches silica, fumed silica, colloidal silicon dioxide, calcium silicate, etc. as the adsorbent ([0015]). Thus, adding such adsorbent material to the composition would absorb the ingredients of cannabinoid, terpene and emulsifiers to provide solid dosage form. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘463 subject matter.
Response to Arguments
Applicant has not filed a Terminal disclaimer and therefore, the rejection is maintained. 

Conclusion
All examined claims are not allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613